Citation Nr: 1136501	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-50 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service with the United States Army extended from January 1972 to September 1978; he had additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss, tinnitus, and type 2 diabetes mellitus.  The Veteran initiated and perfected appeals with regard to all three issues.  However, in a May 2010 rating decision, the RO granted service connection for left ear hearing loss.  This was a full grant of the benefit sought with respect to that ear; the Veteran has indicated his desire to continue his appeal regarding right ear hearing loss.  The issues have been appropriately recharacterized.

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The issues of service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type 2 diabetes mellitus which was first diagnosed in November 2006.  

2.  The Veteran is presumed exposed to herbicides based on his transient presence in Vietnam.


CONCLUSION OF LAW

The criteria for service connection of type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 1131, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for, among other disabilities, type 2 diabetes mellitus.  Presumptive service connection for this disorder as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. §  3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. §  1116(f).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA outpatient treatment records dated from April 2008 to the present have been reviewed.  An April 2008 treatment record indicates a history of type 2 diabetes mellitus dating back to November 2006 and that the Veteran was prescribed Metformin to treat his diabetes mellitus.  Subsequent VA treatment records reveal that the Veteran continues to be diagnosed and treated for type 2 diabetes mellitus.  

The Veteran has type 2 diabetes mellitus, which is not in question.  The Veteran's claim is that he warrants service connection on a presumptive basis as a result of exposure to herbicides (Agent Orange) during service in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran had active service from January 1971 to September 1976.  The Veteran served in the Army.  His discharge papers, DD 214, for the his initial period of service from January 1971 to September 1972 reveal that he was awarded the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM) during this period of service and that he had 11 months and 26 days of foreign service.  The criteria for these medals permitted them to be awarded for service outside of the Republic of Vietnam.  Service personnel records reveal that he served from July 1971 to July 1972 in Thailand, not Vietnam.  

The Veteran has, since filing his claim, reported that although stationed in Thailand, he was present in Vietnam in July 1971, on his way to his duty station.  At the May 2011 hearing the Veteran testified that his flight to Thailand had a stopover in Vietnam with engine trouble.  What was intended as a short stop to pick up or discharge passengers was extended for repairs.  He asserted this took several hours and that he got out of the plane and "walked around the tarmac a little bit."  

On his December 2009 substantive appeal, VA Form 9, the Veteran stated that he attempted to verify that his flight had stopped in Vietnam and that the Air Force could not verify this fact.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

There is no evidence of record contradicting the Veteran's report.  Flights to Thailand are known to have stopped in Vietnam; to this extent his account is consistent with the facts and circumstances of service.  With regard to his allegations of getting off the plane during an out of the ordinary extended stop, the Veteran is competent to report his experiences.  Service personnel records contain no information on flight numbers or travel orders which would permit meaningful inquiry into his allegations.  The Veteran has been consistent with his allegations of exposure, and there is no basis in the record to question his credibility.

Based on the Veteran's credible and competent reports of a "putting boots on the ground" in Vietnam during transit to Thailand, his in-country presence is established.  Further, based on that presence, his exposure to herbicides is established.  38 C.F.R. § 3.307(a)(6).

Diabetes mellitus, type II, is a presumptive condition for herbicide exposed Veterans.  38 C.F.R. § 3.09(e).  Accordingly, service connection is warranted.


ORDER

Service connection for type 2 diabetes mellitus is granted.


REMAND

On his original claim form, the Veteran indicated National Guard service from 1980 to 1985.  At the May 2011 hearing he testified that he served in the National Guard from July 1980 to July 1995.  His testimony with respect to his claimed hearing loss and tinnitus disabilities was that the majority of his noise exposure occurred during periods of Inactive Duty Training (IDT) and Active Duty Training (ADT) in the National Guard.  

At the May 2011 hearing the Veteran also made reference to private medical records related to evaluation of his hearing.  

VA is on notice of private and National Guard records which have not been obtained and which may be relevant to the Veteran's hearing loss and tinnitus claims.  Accordingly, an effort must be made to attempt to obtain these records.  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him provide copies of all National Guard Records in his possession.  Tell the Veteran to identify his complete period of National Guard Service along with specific units in which he served.  

2.  Subsequently, use the above information to obtain complete copies of the Veteran's National Guard records, including service personnel records and service treatment records, from the appropriate records depositories.  

3.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed hearing loss since service.  Specifically tell the Veteran to identify the private care providers he indicated in his May 2011 hearing testimony.  Subsequently, and after securing the proper authorizations where necessary, make arrangements in order to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  All information obtained should be made part of the file.  The RO should also obtain all the records of any treatment at VA facilities which are not already on file.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development which may be indicated, such as additional examination.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


